Citation Nr: 0939230	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-29 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for malaria. 

2.  Entitlement to service connection for a dental condition 
due to dental trauma (claimed as two teeth knocked out) for 
treatment purposes.  

3.  Entitlement to a compensable disability rating for the 
residuals of an injury to the right great toe. 

4.  Entitlement to a compensable disability rating for a scar 
of the forehead as a residual of a shell fragment wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to 
November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied all the Veteran's 
claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed his first claim for service connection for 
malaria in September 1972.  That claim was denied in a 
January 1973 rating decision.  Although that decision was 
appealed by the Veteran, after the May 1973 statement of the 
case was issued, he did not perfect his appeal.  Thus, the 
January 1973 decision became final.  The Veteran filed 
another claim for malaria in July 1974, which was summarily 
denied two weeks later because no new and material evidence 
had been submitted.  Yet, when the Veteran filed his current 
August 2005 claim for service connection for malaria, he was 
notified only of the evidence helpful in substantiating a 
service connection claim.  He was not sent notice of the 
bases for the denial in the previous decision, of the 
definition of new and material evidence, and of what evidence 
would be necessary in order to reopen his previously-denied 
claim as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Such notice should now be sent to the Veteran.  

The claims folder shows that the Veteran has been 
incarcerated since June 2001.  At first, he was in the 
Pulaski County Regional Detention Center in Little Rock, 
Arkansas, until his February 2002 conviction.  Thereafter, he 
was in Cummins Prison in Grady, Arkansas.  Sometime before 
September 2006, he was transferred to an Arkansas Department 
of Corrections facility in Tucker, Arkansas.  

The Veteran has submitted partial records of medical 
treatment from both the Cummins Prison and the Tucker unit.  
VA has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Yet, nothing in the claims folder 
indicates that the RO requested the complete treatment 
records from the Arkansas Department of Corrections.  A 
remand is thus necessary for the purpose of obtaining such 
records.  
In particular, there are references to treatment records by 
Dr. Shah, a foot specialist, that may clarify whether the 
Veteran's current treatment for his right foot is related to 
his inservice injury of a crushed right great toe.  Moreover, 
the Veteran has made statements that his service-connected 
forehead scar has worsened and that his malaria claim and 
dental claim should now be service connected.  Treatment 
records for those medical conditions may be helpful in 
deciding his claim. 

In addition, with respect to the dental injury claim, the 
Veteran's service treatment records show that in April 1971, 
he was struck in the mouth by metallic fragments and the left 
upper incisor was chipped.  A medical treatment note for the 
following day indicates that the Veteran was seen at a dental 
clinic for a fractured tooth and needed or received nerve 
removal.  The Veteran's service dental chart contains no 
notes about any April 1971 treatment or any treatment for a 
chipped or fractured tooth at another time.  In the Veteran's 
initial claim for VA benefits received in October 1972, the 
Veteran claimed that in April 1971 in Vietnam he was wounded 
in the face by shrapnel and his two upper front teeth were 
knocked out.  He also currently maintains that he had two 
teeth that were knocked out due to dental trauma in combat.  
From the markings on the Veteran's dental chart, the Board is 
unable to determine whether, upon discharge, there were any 
missing or defective teeth relating to the April 1971 injury.  
And, there are no current dental records in the claims folder 
to establish whether the Veteran has a current disability 
with respect to his teeth.  

The RO/AMC should notify the Veteran that all dental records 
since discharge would be helpful in substantiating his dental 
injury claim and ask him to provide waivers for those 
records.  When the additional evidence (including the records 
from the Arkansas Department of Corrections) has been 
associated with the claims folder, the RO/AMC should make 
arrangements to obtain a medical opinion from a dentist as to 
whether the Veteran has a current defective or missing tooth 
relating to his inservice April 1971 injury.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with Kent v. Nicholson, 
20 Vet. App. 1 (2006), send the Veteran 
notice of the reasons why his service 
connection claim for malaria was 
previously denied, of the meaning of new 
and material evidence, and of the kind of 
evidence that would be helpful in 
substantiating his claim to reopen his 
previously-denied claim for service 
connection for malaria. 

2. Notify the Veteran that all dental 
treatment records since service may be 
helpful in substantiating his dental 
injury claim and send him authorization 
forms so VA can obtain those records for 
him.  Make arrangements to obtain any 
records authorized by the Veteran and 
associate them with the claims folder. 

3.  Make arrangements to obtain from the 
Arkansas Department of Corrections all 
medical (including all dental treatment) 
records for the Veteran (including those 
from Pulaski County Regional Detention 
Center, in Little Rock Arkansas; Cummins 
Prison in Grady, Arkansas, and Tucker unit 
in Tucker, Arkansas) and associate those 
records with the Veteran's claims folder.  
If necessary, obtain the appropriate 
authorizations from the Veteran for those 
records.  

4.  After the above development has been 
completed, make arrangements to obtain a 
medical opinion from a dentist as to the 
condition of any teeth that had been hit 
by shrapnel in April 1971.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  

The examiner's attention should be 
directed to the April 1971 medical 
treatment records and the Veteran's 
service dental chart, as well as any 
additional dental evidence that has been 
obtained.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) With respect to the tooth/teeth 
affected by the April 1971 shrapnel wound, 
describe its/their condition at the time 
of discharge from military service.  

(b)   With respect to the tooth/teeth 
affected by the April 1971 shrapnel wound, 
describe its/their current condition. 

(c) If it is not possible to provide 
either, or both, of the opinions, please 
state so and explain why it is not 
possible.  

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


